Soott, Judge,
delivered the opinion of the court.
It appears from the record in this case that there was a final judgment therein at the October term. Afterwards, at a subsequent term of the court, a motion was filed to set aside this judgment and give the defendant leave to file his answer, which motion was so far sustained as to permit the defendant to file his answer and show cause at the next term why the judgment should not be final. The answer not having been filed within the time prescribed, by an order of the court at a subsequent term the original judgment was confirmed.
Nothing is better settled than that after the term at which a final judgment is rendered, the court can not interfere with it. (Ashby v. Glasgow, 7 Mo. 320 ; Hill v. City of St. Louis, 20 Mo. 584.) Where there is any irregularity in the proceedings, the court will on motion at a subsequent term — the irregularity being shown to its satisfaction — set the judgment aside, or do whatever the justice of the case may require. But in a proceeding like that under consideration, there is no authority whatever to interfere after the close of the term at which the final judgment was entered.
Judge Ryland concurring,
the judgment will be affirmed ;
Judge Leonard absent.